Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination (RCE) 
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission for RCE filed on 01/28/2021, with the claims properly filed on 02/02/2021, has been entered.

Response to Amendments
The 35 USC 112(b) rejections of claims 5-14 have been withdrawn in light of the arguments/amendments.

Reasons for Allowance
Claims 1, 5-10 and 15-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate or render obvious, in combination with all the other claimed limitations, “a cross-sectional shape of the two clamping members includes processing recesses,” “wherein the opposed planar clamping surfaces engage against opposing sides of at least one partial surface of the flexible profile seal blank in at least one of a form-fitting and a force-fitting manner” and “wherein at least one of the processing recesses is defined between an outer surface of one of the clamping members and an inner surface of the frame immediately proximate one of the longitudinal side edges of the profile holder” as claimed.


    PNG
    media_image1.png
    451
    498
    media_image1.png
    Greyscale


Claims 11-14 allowed.
The following is an examiner’s statement of reasons for allowance: 
	The prior art fails to anticipate or render obvious, in combination with all the other claimed limitations, the method including “providing a profile holder for handling and transporting the 
As annotated in the Applicant’s Figure 2 below, the clamping members of Applicant’s clamp the seal (2) between both the clamping members (10, 11) as well as the frame (13).  The prior art of Yokohama (JP08072146A) does not disclose a processing recess “defined between an outer surface of one of the clamping members and an inner surface of the frame immediately proximate one of the longitudinal side edges of the profile holder,” nor does Yokohama express any desire to modify the clamping members (52, 53) to do so.  Therefore, claim 11, and those depending therefrom including claims 12-14, are allowed.

    PNG
    media_image1.png
    451
    498
    media_image1.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL DILLON CRANDALL whose telephone number is (571)270-5947.  The examiner can normally be reached on Mon - Fri 8:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL D CRANDALL/Examiner, Art Unit 3723